Citation Nr: 1417775	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  08-25 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to an initial compensable rating for xerosis of the skin. 

4.  Entitlement to a compensable rating for sinusitis. 

5.  Entitlement to service connection for headaches. 

6.  Entitlement to service connection for sleep problems. 

7.  Entitlement to a total rating based on individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's friend


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1969 to April 1973. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California; from a May 2010 rating decision of the VA RO in Los Angeles, California; and from a June 2012 rating decision of the Appeals Management Center (AMC). 

The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in Los Angeles in January 2010 on the issues of service connection for bilateral hearing loss, PTSD, and a skin disorder.  A transcript of the hearing is associated with the claims file.  

In May 2010, the RO in Los Angeles denied a compensable rating for sinusitis, service connection for headaches and for a sleep disorder, and for a TDIU.  

In September 2011, the Board granted service connection for PTSD and remanded the issues of service connection for bilateral hearing loss and a skin disorder.  In June 2012, the AMC granted service connection and an initial 30 percent rating for PTSD and service connection and an initial noncompensable rating for xerosis of the skin.  

The Veterans Benefits Management System and Virtual VA paperless claims processing system contain a record of telephone contact from the Veteran and an Appellant' s Post-Remand Brief that have been considered.    

The following issues have been raised by the Veteran in a January 2014 telephone contact report, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ): an increased rating for service connected arthritis of the thoracolumbar spine; and service connection for a cervical back and neck condition, radiculopathy of the bilateral upper and lower extremities, and nerve and muscle damage of the back, all including as secondary to service-connected arthritis of the thoracolumbar spine.  The Veteran also raised alternative theories of service connection for headaches as secondary to sinusitis, and service connection for a sleep disorder as secondary to PTSD.  The Board does not have jurisdiction over the issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of increased initial ratings for PTSD and xerosis of the skin, for a compensable rating for sinusitis, for service connection for headaches and a sleep disorder, and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's duties in service are consistent with exposure to acoustic trauma. 

2.  The Veteran has a current bilateral hearing loss disability as defined by regulation. 


3.  The probative weight of the positive and negative medical opinions of record as to whether a current bilateral hearing loss disability is the result of acoustic trauma during service is in relative balance. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, bilateral hearing loss was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for bilateral hearing loss is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

For VA purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.
 
The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Where the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385.  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post- service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Id. at 159.

In the present case, the Board finds that the Veteran has bilateral hearing loss that meets the VA criteria for disability.  A June 1984 VA audiogram showed puretone thresholds in both ears as 40 decibels or greater at 4000 Hz.  A June 2011 VA audiogram showed puretone thresholds as 40 decibels or greater at the three highest frequencies in the right ear and at the two highest frequencies in the left ear with speech recognition scores less than 94 percent bilaterally. 

The Board also finds that service treatment and personnel records show that the Veteran served in combat in the Republic of Vietnam from April 1970 to May 1971 in artillery and infantry units.  He was awarded the Bronze Star Medal for meritorious service against a hostile force.  His duties were consistent with exposure to high levels of noise from small arms and indirect fire.  A March 1969 enlistment and an April 1973 discharge audiometric examinations showed normal hearing, but an April 1972 examination following service in Vietnam showed some small decrease in hearing acuity with slightly abnormal hearing in the right ear at 4000Hz.   

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence is, at least, in relative equipoise.  In June 1984, a VA audiologist assessed the Veteran's hearing acuity for the purpose of providing hearing aids.  The audiologist noted the Veteran's combat service, his report of a particularly severe blast of gunfire on one occasion, and his report of post-service construction employment using ear protection.  The audiologist found that the Veteran's current hearing deficit was probably caused by the incident in service and later aggravated by the post-service employment.  

In October 2011, another VA audiologist noted a review of the claims file and acknowledged the Veteran's combat service and his more detailed report of the occasion of close gunfire that occurred when he was without hearing protection and positioned in a helicopter immediately adjacent to a machine gunner.  The audiologist noted that hearing examinations performed at the time of entry and discharge from active duty were normal.  The audiologist found that the current hearing disability was not caused by noise exposure in service because the enlistment and discharge examinations were normal.  Quoting from a 2005 study by the Institutes of Medicine on Noise and Military Service, the audiologist noted that a delay in onset of many years after noise exposure is extremely unlikely.

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for bilateral hearing loss have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  The two VA opinions are in apparent conflict.  However, the audiologist in 2011 did not address the Veteran's post-combat examination in 1972 that showed some hearing degradation even if not to an abnormal degree.  This is consistent with the incurrence of some damage from combat noise exposure.  The audiologist in 1984 also found that there was likely noise-induced hearing loss in service that was later aggravated by post-service employment.  Resolving all doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER


Service connection for bilateral hearing loss is granted.


REMAND

In May 2010, the RO in Los Angeles denied a compensable rating for sinusitis, service connection for headaches and for a sleep disorder, and for a TDIU.  The Veteran expressed timely disagreement in September 2010. 

In June 2012, the AMC granted service connection and an initial 30 percent rating for PTSD and service connection and an initial noncompensable rating for xerosis of the skin.  The Veteran expressed timely disagreement with the assigned ratings in October 2012.  

The RO has not yet issued a statement of the case (SOC) regarding these issues. When a claimant files a timely NOD and there is no statement of the case (SOC), the Board must remand the issue to the RO for the issuance of a SOC. The failure to issue an SOC is a procedural defect requiring remand. Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issues of increased initial ratings for PTSD and xerosis of the skin, for a compensable rating for sinusitis, for service connection for headaches and a sleep disorder, and for a TDIU.  

2.  If any decision remains adverse to the Veteran inform the Veteran that he must file a timely and adequate substantive appeal if he wishes to appeal either claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2013).  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA as well the information supplied in the letter. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


